05/28/2021



                                                                                   Case Number: DA 20-0609



       IN THE SUPREME COURT OF THE STATE OF MONTANA

                     Supreme Court Cause No. DA 20-0609


 ARIANE WITTMAN and JEREMY
 TAYLEN,

                      Plaintiffs/Appellants,     GRANT OF EXTENSION OF
                                                 TIME TO FILE APPELLEE’S
        -vs-                                      ANSWER BRIEF BY JUNE
                                                          16, 2021
 CITY OF BILLINGS,

                       Defendant/Appellee.


      Appellee has filed an Unopposed Motion for Extension of Time to and

including June 16, 2021, within which to file Appellee’s Answer Brief. Based upon

the Affidavit of Appellee’s counsel as to the necessity of the extension, for good

cause appearing and noting Appellants do not object to this Motion, the Court hereby

GRANTS the Motion. Appellee shall have up to June 16, 2021, within which to file

the Appellee’s Answer Brief. No further extensions shall be granted unless

extraordinary circumstances are present.

      DATED this ____ day of May, 2021.


                                      _____________________________



                                                                        Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                              May 28 2021